DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The instant specification is objected because the instant specification did not follow the format as set forth below.
	Appropriate correction is required.

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Examiner suggest that applicant should double check instant specification to eliminate specification objection as pointed out above (see specification objection as indicated above as an example).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings fails to show “the adapter elements are fluidically connectable to each other” (as recited in claim 24) and “a first connection strip comprising a plurality of the at least one first gas connections, and a second connection strip comprising a plurality of the at least one second gas connections” (as recited in claim 25) in a broadest sense. The drawings must show every feature of the invention specified in the claims.  Therefore, the “the adapter elements are fluidically connectable to each other” (as recited in claim 24) and “a first connection strip comprising a plurality of the at least one first gas connections, and a second connection strip comprising a plurality of the at least one second gas connections” (as recited in claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “44” and “56” have both been used to designate “connection strips” or “assembled adapter element” (as seen in fig.2). The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “46” and “56” have both been used to designate “connection strips” or “assembled adapter element” (as seen in fig.2). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate drawing objection as pointed out above (see drawing objection as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Christian – EP 2317833 and further in view of Siemens AG – Non Patent Literature: Analytical Application Sets – Continuous Emission Monitoring (as recited and filed in IDS filed 01/29/2019).
As to claims 15-23 and 29, Christian teaches a switch cabinet 1 for an exhaust gas measurement installation (abstract: a fixed rear cabinet 10 attached to movable front cabinet 20 as a whole correspond to “a switch cabinet” since the cabinet 1 comprises cabinet housing, door 270, and interior components i.e. measuring devices 410, 420, 430, wherein measuring device 410 for examining CO2, measuring device 420 for checking for HC, measuring device 430 for examining of NOx from exhaust gas of examined motor vehicle as in [0028]; thus “a switch cabinet for an exhaust gas measurement installation”), the switch cabinet 1 comprising: a cabinet body comprising a rear wall and walls arranged to be laterally bounding, the walls comprising a ceiling, a floor, a first side wall, and a 270 arranged on the cabinet body to close a front side of the cabinet body (fig.1); at least one valve 260 arranged in the cabinet body (fig.2); measuring devices 410, 420, 430 arranged in the cabinet body (fig.2); and gas connection 150 arranged in the cabinet body, the gas connection 150 being configured to extend through ceiling wall of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body ([0023] and [0027] and fig.1-2: measurement gas entering rear cabinet 10 via gas connection/inlet 150 and then the measurement gas is directed through valve islands 260 arranged in the cabinet body i.e. rear cabinet 10; thus “gas connection arranged in the cabinet body, the gas connection being configured to extend through ceiling wall of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body”).
Christian does not explicitly teach the gas connections being configured to extend through the walls of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body, the gas connections comprising, at least one first gas connection which is arranged in a first horizontal plane and in a first vertical plane, and at least one second gas connection which is arranged in a second horizontal plane in a second vertical plane, wherein, the second horizontal plane is offset with respect to the first horizontal plane, and the second vertical plane is offset with respect to the first vertical plane.
	Siemens AG teaches a concept of a plurality of gas connections being configured to extend through a wall of cabinet body, wherein gas line connections have different vertical planes that are offset to each other; wherein the at least one first gas connection and the at least one second gas connection are a calibrating gas connection, a zero gas connection, or a measuring gas connection (as recited in claim 22) (see page 19: gas line connection for the FTIR analyzer (or measuring gas connection) and gas line connection for oxygen analyzer (or measuring gas connection), wherein gas line connections have different vertical planes that are offset to each other).
300 arranged next to one another for introducing several separate measurement gas streams ([0026]), and since Christian further teaches measurement gas after entering rear cabinet via gas connection 150, the measurement gas is then directed to a pressure reducer 250 (pressure reducer 250 corresponds to “adapter element”) and then valve 260 (see para.0025 and 0027); and since Christian further teaches cabinet arrangement with a plurality of pressure reducers 250 and several valves 260 ([0025]), and since Siemens AG teaches that hose and cable lines are possible from the top, below, left , and right (see page 19), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify switch cabinet of Christian with concept teachings of Siemens AG to have different gas connections positioned/located at different locations on walls of the switch cabinet as a design choice such that the gas connections being configured to extend through the walls of the cabinet body and to respectively interact with the at least one valve arranged in the cabinet body, the gas connections comprising, at least one first gas connection which is arranged in a first horizontal plane and in a first vertical plane, and at least one second gas connection which is arranged in a second horizontal plane in a second vertical plane, wherein, the second horizontal plane is offset with respect to the first horizontal plane, and the second vertical plane is offset with respect to the first vertical plane (as recited in claim 15), wherein the at least one first gas connection is arranged closer to the door than the at least one second gas connection (as recited in claim 16); wherein, the cabinet body further comprises a central horizontal plane, the at least one first gas connection and the at least one second gas connection are each oriented vertically to extend through the ceiling of the switch cabinet, and the at least one first gas connection is arranged further to an outside of the central horizontal plane of the cabinet body than is the at least one second gas connection (as recited in claim 17); wherein, the ceiling is configured in a stepped manner comprising a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection (as recited in claim 18); wherein the cabinet body further comprises a removable ceiling element which is arranged between the first step and the second step (as recited in claim 19); wherein, the cabinet body further comprises a central vertical plane, the at least one first gas connection and the at least one second gas connection are each oriented horizontally to extend through at least one of the first side wall and the second side wall of the cabinet body, and the at least one first gas connection is arranged further to an outside of the central vertical plane of the cabinet body than is the at least one second gas connection (as recited in claim 20); wherein, at least one of the first side wall and the second side wall are configured in a stepped manner with a first step and a second step, the at least one first gas connection is arranged at the first step, and the at least one second gas connection is arranged at the second step (as recited in claim 21); adapter elements fastened at the cabinet body, each of the adapter elements comprising at least one inlet opening and at least one outlet opening which are connectable to each other via the at least one valve which is further arranged at each of the adapter elements, wherein, the at least one first gas connection and the at least one second gas connection are each connected to a respective one of the adapter elements (as recited in claim 23); at least one third gas connection arranged in the cabinet body, the at least one third gas connection being oriented vertically to the at least one first gas connection and to the at least one second gas connection (as recited in claim 29). This is important for monitoring, testing, and administration of many different types of analyzers using one system (see page 67) and allowing maintenance to be carried out without any difficulty (see page 53). This is also important for testing exhaust gas of pluralities of motor vehicles using one switch cabinet system. It is obvious for one having ordinary skill in the art to design the switch cabinet to have plurality of gas connections on walls of the switch cabinet in compact configuration (rearranging locations of gas connections on walls of switch cabinet would not have modified operation of measuring/examining exhaust gas of motor vehicles (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950))) while still ensure that monitoring, testing, and administration KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable once drawing objections associated with claims 24 and 25 are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant claim 24 includes the adapter elements are fluidically connectable to each other, in combination with the other recited elements, were not reasonably found in the Prior Art.

Instant claim 25 includes a first connection strip comprising a plurality of the at least one first gas connections, and a second connection strip comprising a plurality of the at least one second gas connections, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 26-28 are also objected based on their dependency on claim 25.



Conclusion
Note that claims 24 and 25 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (once claim and drawing objections are corrected and/or overcome).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN FITZGERALD/Primary Examiner, Art Unit 2861